DETAILED ACTION
The office action is in response to original application filed on 10-1-21. Claims 22-41 are pending in the application and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted filed before the mailing of a first Office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b) (3). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 22-28, 30-36 and 38-41 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US 2015/0285845 to ICHIKAWA (“ICHIKAWA”) in view of US 2011/0278940 to Krishna et al. (“Krishna”).
Regarding claim 22, ICHIKAWA discloses wireless transmission system (abstract, wireless power transmission system) comprising: a wireless transmitter unit (fig. 1, 101) comprising: a step-up transformer (T1) including: a first transformer coil (L11) configured to receive a source signal (resonance circuit power supply (=Vin)); a second transformer coil (L12) configured to inductively receive the source signal from the first transformer coil, such that the step-up transformer is tuned to resonate at a frequency (fig. 1, resonant frequencies (Vin + inverter Q1-4)) associated with the source signal; and a capacitive transmitter (11 and 12) having a conductive surface (fig. 1, and para; 0025) electrically connected to the second transformer coil and configured to wirelessly transmit the source signal received from the second transformer coil to a capacitive receiver (21 and 22) via capacitive coupling; and a wireless receiver unit (201) comprising: a step-down transformer unit (T2) including: a third transformer coil (L21) configured to be electrically connected to an electrical load (C out); a fourth transformer coil (L22) configured to inductively transmit the source signal to the third transformer coil, such that the step-down transformer is tuned to resonate at the frequency associated with the source signal; and the capacitive receiver having a conductive surface electrically (fig. 1, and para; 0025) connected to the fourth transformer coil and configured to wirelessly receive the source signal via the capacitive coupling with the capacitive transmitter; and wherein the wireless transmitter unit and the wireless receiver unit are free from connection to a common ground (no ground).
But, ICHIKAWA does not disclose wherein a length of the second transformer coil is-selected; wherein a length of the fourth transformer coil is selected.
However, Krishna discloses wherein a length of the second transformer coil is-selected (see para; 0028, lines 3-7, resonator is self-resonant coil of any shape whose self-resonant frequency depends upon the self-capacitance and self-inductance. The self-resonant frequency of the coil is dependant on the coil geometrical parameters) wherein a length of the fourth transformer coil is selected (Note: inherently have a length (whatever it is, it the right amount to give the transformer its resonant frequency) and see para; 0028, lines 3-7, resonator is self-resonant coil of any shape whose self-resonant frequency depends upon the self-capacitance and self-inductance. The self-resonant frequency of the coil is dependant on the coil geometrical parameters),
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ICHIKAWA by adding     turns of the coil as part of its configuration as taught by Krishna, in order to produce the right amount to give the transformer its resonant frequency.
Regarding claim 23, ICHIKAWA discloses a first capacitive reservoir (C11 and C12) having a conductive surface (fig. 1, and para; 0025) electrically connected to the second transformer coil; a second capacitive reservoir having a conductive surface (fig. 1, and para; 0025) electrically connected to the fourth transformer coil.
Regarding claim 24, ICHIKAWA discloses the first capacitive reservoir is configured to serve as a source of electrical charge (frequency those transformers resonate) for the capacitive transmitter; and the second capacitive reservoir is configured to serve as a source of electrical charge for the capacitive receiver (paras; 0023-0031).
Regarding claim 25, ICHIKAWA discloses the first-transformer coil and the second transformer coil form a tightly wound flat coil, and wherein the third transformer coil and the fourth transformer coil form a tightly wound flat coil (fig. 1, L11, L12 and L21, L22).
Regarding claim 26, ICHIKAWA discloses one or more secondary step-up transformer coils (L11 and L12) electrically connected in series between the second transformer coil and the conductive surface of the capacitive transmitter; and one or more secondary step-down transformer coils electrically connected in series between the fourth transformer coil and the conductive surface of the capacitive receiver (fig. 1).
Regarding claim 27, ICHIKAWA discloses the length of each of the one or more secondary step-up transformer coils is an even integer multiple fraction of the wavelength of the associated source signal, and wherein the length of each of the secondary step-down transformer coils of the one or more secondary step-down transformer coils is an even integer multiple fraction of the wavelength of the associated source signal (para 0028: the resonance frequency is such that the overall length of the helix is half wavelength or multiples of half wavelength of electromagnetic excitation).
Regarding claim 28, ICHIKAWA discloses each of the one or more secondary step-up transformer coils is substantially the same length as the second transformer coil, and wherein each of the one or more secondary step-down transformer coils is substantially the same length as the fourth transformer coil (para; 0057, lines 3-6, the method for measuring the inductance of the primary coil L21 of the step-down transformer T2 is the same as the method for measuring the inductance of the secondary coil L12 of the step-up transformer Tl).
Regarding claim 30, ICHIKAWA discloses the capacitive transmitter and the capacitive receiver are insulated from ground (no ground).
Regarding claim 31, ICHIKAWA discloses the first transformer coil is configured to receive the source signal from a pulsed direct current source (Vin).
Regarding claim 32, ICHIKAWA discloses the first transformer coil is wound concentrically in a first plane (fig. 1, T1 on plane 101) and the second transformer coil is wound concentrically in the first plane within the first transformer coil to form a first flat coil (L11 and L12).
Regarding claim 33, ICHIKAWA discloses the third transformer coil is wound concentrically in a second plane (fig. 1, T2 on plane 201) and the fourth transformer coil is wound concentrically in the second plane within the third transformer coil to form a second flat coil (L21 and L22).
Regarding claim 34, ICHIKAWA discloses a method of wirelessly transmitting and receiving electrical power (abstract, wireless power transmission system) or information, the method comprising: receiving a source signal (resonance circuit power supply (=Vin)) from a pulsed direct current source (Vin); transforming the source signal to a higher voltage source signal using a step up transformer (T1) having a first primary coil (L11) electrically connected to the pulsed direct current source and a first secondary coil (L12), of the first secondary coil is selected such that the step-up transformer is tuned to resonate at a frequency (fig. 1, resonant frequencies (Vin + inverter Q1-4)) associated with the source signal; and transmitting the higher voltage source signal using a first capacitive surface electrically connected to the first secondary coil; receiving the higher voltage source signal using a second capacitive (21 and 22) surface electrically connected to a second secondary coil of a step down transformer (T2); transforming the higher voltage source signal to a lower voltage source signal (para; 0010, step-down transformer) using the step down transformer having the second secondary coil and a second primary coil (L21) electrically connected to an electrical load, of the second secondary coil is selected such that the step-down transformer is tuned to resonate at a frequency (fig. 1, resonant frequencies) associated with the source signal; and wherein the first secondary coil and the second secondary coil are free from connection to a common ground (no ground).
But, ICHIKAWA does not disclose wherein a length of the first and second secondary coil is selected. 
However, Krishna discloses wherein a length (see para; 0028, lines 3-7, resonator is self-resonant coil of any shape whose self-resonant frequency depends upon the self-capacitance and self-inductance. The self-resonant frequency of the coil is dependant on the coil geometrical parameters), 
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ICHIKAWA by adding     turns of the coil as part of its configuration as taught by Krishna, in order to produce the right amount to give the transformer its resonant frequency.
Regarding claim 35, ICHIKAWA discloses transforming the source signal to the higher voltage source signal is performed further using one or more secondary step-up transformer coils (T1) electrically connected in series between the second primary coil and the first capacitive surface (fig. 1).
Regarding claim 36, ICHIKAWA discloses transforming the higher voltage source signal to the lower voltage source signal is performed further using one or more secondary step-down transformer coils (T2) electrically connected in series between the second secondary coil and the second capacitive surface (fig. 1).
Regarding claim 38, ICHIKAWA discloses the first primary coil is wound concentrically in a first plane and the second primary coil is wound concentrically in the first plane within the first primary coil to form a first flat coil (fig. 1, L11 and L12).
Regarding claim 39, ICHIKAWA discloses the first secondary coil is wound concentrically in a second plane (201) and the second secondary coil is wound concentrically in the second plane within the first secondary coil to form a second flat coil (fig. 1, L21, L22).
Regarding claim 40, ICHIKAWA discloses a wireless transmitter unit (fig. 1, 101) configured to transmit a source signal (resonance circuit power supply (=Vin)) to a wireless receiver unit (201), wherein the wireless transmitter unit comprises: a step-up transformer, including: a first transformer coil (L11) configured to receive the source signal; a second transformer coil (L12) configured to inductively receive the source signal from the first transformer coil, of the second transformer coil is selected such that the transformer is tuned to resonate at a frequency (fig. 1, resonant frequencies (Vin + inverter Q1-4)) associated with the source signal; and a capacitive transmitter having a conductive surface (fig. 1, and para; 0025) electrically connected to the second transformer coil and configured to transmit the source signal via capacitive coupling with a capacitive receiver; and a capacitive reservoir having a conductive surface (fig. 1, and para; 0025) electrically connected to the second transformer coil.
But, ICHIKAWA does not disclose wherein a length of the second transformer coil is selected. 
However, Krishna discloses wherein a length (see para; 0028, lines 3-7, resonator is self-resonant coil of any shape whose self-resonant frequency depends upon the self-capacitance and self-inductance. The self-resonant frequency of the coil is dependant on the coil geometrical parameters)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ICHIKAWA by adding     turns of the coil as part of its configuration as taught by Krishna, in order to produce the right amount to give the transformer its resonant frequency.
Regarding claim 41, ICHIKAWA discloses the wireless receiver unit comprises: a step-down transformer  (T2), including: a third transformer coil configured to be electrically connected to an electrical load; a fourth transformer coil configured to inductively transmit the source signal to the third transformer coil, of the fourth transformer coil is selected such that the transformer is tuned to resonate at a frequency (fig. 1, resonant frequencies (Vin + inverter Q1-4)) associated with the source signal; and a capacitive receiver having a conductive surface (fig. 1, and para; 0025) electrically connected to the fourth transformer coil and configured to receive the source signal via capacitive coupling with the capacitive transmitter; and a capacitive reservoir having a conductive surface (fig. 1, and para; 0025) electrically connected to the fourth transformer coil.
But, ICHIKAWA does not disclose wherein a length of the fourth transformer coil is selected. 
However, Krishna discloses wherein a length (see para; 0028, lines 3-7, resonator is self-resonant coil of any shape whose self-resonant frequency depends upon the self-capacitance and self-inductance. The self-resonant frequency of the coil is dependant on the coil geometrical parameters)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify ICHIKAWA by adding     turns of the coil as part of its configuration as taught by Krishna, in order to produce the right amount to give the transformer its resonant frequency.
Examiner Note
 The examiner cites particular columns/paragraphs and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Allowable Subject Matter
Claims 29 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 29 ICHIKAWA in view of Krishna does not discloses the length and number of turns of the first transformer coil are less than the length and number of turns of second transformer coil, and wherein the length and number of turns of the third transformer coil are less than the length and number of turns of the fourth transformer coil.
Regarding claim 37, ICHIKAWA in view of Krishna does not discloses the length and number of turns of the first primary coil are less than the length and number of turns of second primary coil, and wherein the length and number of turns of the first secondary coil are less than the length and number of turns of the second secondary coil.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ichikawa et al. US 2014/0300201 Al- A capacitance (Cp) is a capacitance formed between a transmitting- device-side passive electrode and a receiving-device side passive electrode. A capacitance (Ca) is a capacitance formed between a transmitting-device-side active electrode and a receiving-device-side active electrode. A bridge circuit formed by Zl to Z4 is connected to a secondary side of a step-up transformer, where Zl represents an impedance of a first element, Z2 represents an impedance of a second element, Z3 represents an impedance of a series circuit formed by the capacitance (Ca) and a load, and Z4 represents an impedance of the capacitance (Cp).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ESAYAS G YESHAW/Examiner, Art Unit 2836                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836